Citation Nr: 0712311	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  98 18-361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for carpal 
tunnel syndrome, right wrist, with reflex sympathetic 
dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2000 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue was remanded in July 2000 for further development 
and adjudication.  Part of that development included the 
scheduling of a VA examination for the purpose of determining 
the current severity of the veteran's carpal tunnel syndrome, 
right wrist, with reflex sympathetic dystrophy.  The Board 
notes that the RO scheduled VA examinations for the veteran's 
scars and peripheral nerves, which were to take place in 
November 2005.  The veteran failed to report for these 
examinations.  

However, a March 2006 Report of Contact shows that the 
veteran called and asked the RO to reschedule these 
examinations.  She followed up this request with a Statement 
in Support of the Claim (VA Form 21-4138) dated March 2006 
(received in June 2006).  In it, she stated that she did not 
receive notice of the November 2005 VA examinations.  She 
further stated that she has been informed that some of her 
mail was stolen, and that that may have been the reason she 
did not receive the necessary notice.  She again requested 
that the RO reschedule the examinations.  The veteran's 
representative has also directed the Board's attention to the 
veteran's apparent willingness to report for VA examination.

The Board acknowledges that this appeal has been ongoing for 
a number of years.  However, although the Board regrets 
further delay, the veteran and her representative have 
requested that the rating examination be rescheduled.  In 
reliance on the veteran's express indication that she will 
report for the examination, the Board will grant her request. 

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of her right wrist 
carpal tunnel syndrome with reflex 
sympathetic dystrophy.  The claims file 
must be made available to the examiner for 
review in connection with this 
examination. All clinical findings, 
including range of motion studies, should 
be reported in detail.  The examiner 
should report all examination findings to 
allow for application of the criteria set 
forth in Diagnostic Code 8515.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



